DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	This Office Action is in response to the RCE filed on 2/11/22.
III.	Claims 1-10 are pending and have been examined, where claims 1-10 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-10 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations:  wherein said
 convolutional network implements downsampling using pooling and up-sampling using bilinear interpolation between said stages, wherein said convolutional network extracts multi-scale and high-level features from said low-dose image to simulate the standard-dose image; and wherein said convolutional network implements uses concatenate connections to preserve local information and resolution of said standard dose image,” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of Deep Learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 
Claim(s) 1-10 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

 [3]	Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas McFarlane on 2/8/22.

The application has been amended as follows: 
Regarding claim 1, replace: 

 wherein said convolutional network implements downsampling using pooling and up-sampling using bilinear interpolation between said stages,
wherein said convolutional network extracts multi-scale and high-level features from simulate the standard dose image; and
wherein said convolutional network implements uses concatenate connections to preserve local information and resolution of said standard dose image,
wherein said standard-dose image comprises a dose reduction factor (DRF) equal to 1 of a radio tracer in a patient, wherein said low-dose image comprises a DRF equal to at least 4 of said radio tracer in said patient.”
with the following:
-- A method of reducing radiotracer dose for radiology imaging modalities and nuclear medicine applications, comprising:  using a convolutional network to generate a standard-dose nuclear medicine image from a low-dose nuclear medicine image, wherein said convolutional network comprises N convolution neural network (CNN) stages, wherein each said CNN stage comprises M convolution layers having K x K kernels, wherein said convolutional network further 
 wherein said convolutional network implements downsampling using pooling and up-sampling using bilinear interpolation between said stages,
wherein said convolutional network extracts multi-scale and high-level features from said low-dose image to simulate the standard-dose image; and
wherein said convolutional network implements uses concatenate connections to preserve local information and resolution of said standard dose image,
wherein said standard-dose image comprises a dose reduction factor (DRF) equal to 1 of a radio tracer in a patient, wherein said low-dose image comprises a DRF equal to at least 4 of said radio tracer in said patient. --

[3]	Reasons for Allowance
Claims 1-10 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Hashimoto “Deep learning-based attenuation correction for brain PET with various Radiotracers” discloses a method of reducing radiotracer dose for radiology imaging modalities and nuclear medicine applications, comprising:  
i, N = 7 stages); 

    PNG
    media_image1.png
    334
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    720
    media_image2.png
    Greyscale

 wherein said convolutional network implements downsampling using pooling and upsampling (see figure 3 above) but is not using bilinear interpolation between said stages;

Hashimoto also discloses wherein said CNN comprises an encoder-decoder structure having symmetry (see figure 3, encoder and decoder are symmetric) but the does not have concatenate connections between corresponding said CNN stages 
Hashimoto is silent in disclosing wherein said convolutional network implements uses 
concatenate connections to preserve local information and resolution of said standard dose 
image, wherein said standard-dose image comprises a dose reduction factor (DRF) equal 
to 1 of a radio tracer in a patient, wherein said low-dose image comprises a DRF equal to at least 4 of said radio tracer in said patient.  
Hashimoto is also silent in disclosing “wherein said CNN comprises an encoder-decoder structure having symmetry concatenate connections between corresponding said CNN stages.”
Hashimoto does not qualify as a prior art reference. 

Hsieh (US 20180144214) discloses if weights assigned to nodes in the DLN 420 are examined, there are likely many connections and nodes with very low weights, where he low weights indicates these connections and nodes contribute little to the overall performance of the DLN 420, where these connections and nodes are redundant, where such redundancy can be evaluated to reduce redundancy in the inputs (raw data) 410 and reducing input 410 redundancy can result in savings in scanner hardware, reduced demands on components, and also reduced exposure dose to the patient (see paragraph 79). Hsieh is silent in discloses wherein said standard-dose image comprises a dose reduction factor (DRF) equal 

Szegedy “Inception-v4, Inception-ResNet and the Impact of Residual Connections on Learning” discloses wherein said convolutional network implements uses concatenate connections to preserve local information and resolution of said standard image (see figure 12 below, at each concatenations, the feature map resolutions are reduced by max pooling), but is not dose image

    PNG
    media_image3.png
    329
    702
    media_image3.png
    Greyscale
.

Szegedy, Hsieh and Hashimoto, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 10. For all the reasons above all claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                   /ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/16/22